Citation Nr: 0407293	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  00-25 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  When this case was most recently 
before the Board in May 2003, it was remanded for additional 
development.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development have been accomplished.

2.  The veteran's current hepatitis was not present in 
service and is not etiologically related to his service.  


CONCLUSION OF LAW

Hepatitis was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
the supplemental statement of the case and a May 2003 letter 
from the RO to the veteran, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable the RO to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire the RO to obtain such evidence on his 
behalf.  Although the RO did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
plain language of 38 U.S.C.A. § 5103(a), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted and adjudicated prior to the 
enactment of the VCAA.  The supplemental statement of the 
case issued in July 2003, after the veteran had been provided 
appropriate notice under the VCAA, reflects that the RO 
addressed the veteran's claim on a de novo basis.  There is 
no indication or reason to believe that the decision would 
have been different had the claim not been the subject of 
prior adjudication.  Therefore, in the Board's opinion, there 
is no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis by 
the RO after the issuance of the notice required under the 
VCAA. 

Accordingly, the Board will address the merits of the 
veteran's claim.  

Factual Background

The veteran served on active duty from April 1969 to January 
1971.  The evidence of record notes that most of the 
veteran's service medical records were presumably destroyed 
in the accidental fire at the National Personnel Records 
Center (NPRC) in 1973.  The available service medical records 
are negative for any form of hepatitis.

A VA hospital summary notes that the veteran was admitted on 
August 30, 1971, for a cough lasting one week which produced 
yellow-white sputum, nausea, weight loss, and markedly darker 
urine.  The veteran recounted the fact that three weeks prior 
a friend of his had been told that he had hepatitis and so 
the veteran had gone to the Public Health Department and 
received a shot of gamma globulin.  Laboratory studies 
revealed that the veteran was positive for Australian 
antigen.  (Parenthetically, the Board notes that in May 2000, 
the RO requested a medical opinion in order to define 
Australian antigen.  The medical opinion, which is contained 
in the record, states that the Australian antigen is 
hepatitis B.)  A liver biopsy was also done.  It showed 
"resolving cholestatic hepatitis."  The October 1971 liver 
biopsy report notes features that are atypical of hepatitis 
but which "do not completely rule out a fairly chronic, 
almost inactive stage of such."  Progress notes from 
September 1971 to October 1971 show that the veteran was 
diagnosed with a positive hepatitis associated antigen.  A 
note on September 3, 1971, states that the veteran denied 
recent infections, drug use, rodent or tick bites or 
transfusions.  The veteran was discharged on October 13, 
1971.

A VA medical record from June 1980 notes a 12 year history of 
drug abuse.  It also notes that the veteran had been on 
methadone in the past.  The plan included starting detox.  A 
January 1989 VA medical record notes the veteran's self-
reported history of alcohol abuse.

Medical records from the VA Medical Center in Memphis, 
Tennessee in June 1998 show that the veteran underwent 
testing for hepatitis A, B and C.  The medical notes indicate 
that the veteran had hepatitis C.  He also had total 
antibodies for hepatitis A and surface antibodies for 
hepatitis B.  An October 1998 VA medical report notes a plan 
to begin a hepatitis B vaccine.  That report also notes the 
veteran's participation in a methadone maintenance program 
for substance abuse.  The veteran underwent a liver biopsy in 
November 1998.  The biopsy report lists the preoperative 
diagnosis, operative findings and postoperative diagnosis all 
as hepatitis C.  However, the report notes that the tissue 
was insufficient for diagnosis.

An April 2000 VA progress note from the Substance Abuse 
Residential Treatment Program at the Memphis VA Hospital 
states that the veteran began experimenting with drugs in the 
military.  It states that he began with alcohol and marijuana 
in 1969-1970 and then graduated to heroin.  He had been 
consistently abusing heroin for 24 years.  The veteran was 
placed in an opiate detoxification unit.

In July 2000, the veteran submitted a letter in which he 
stated that he was placed on clean-up detail at the old Fort 
Richardson Post in Alaska, which he said consisted of 
abandoned buildings.  The veteran further stated that some 
individuals had inhabited the building under unsanitary 
conditions, i.e., no electricity or running water.  In the 
letter the veteran wrote, "I believe this is when and where 
I contacted hepatitis."

The veteran underwent a VA examination in December 2002.  The 
examination report indicates that the veteran denied having 
had any blood transfusion prior to 1992 or organ 
transplantation.  He also denied prior hemodialysis, tattoos 
or body piercing.  He admitted to intravenous drug use from 
approximately 1975 to 1985.  He denied occupational or 
percutaneous blood exposure or known sexual activity with an 
individual with hepatitis.  The veteran admitted to a history 
of alcohol abuse in the past.  The physical exam was 
unremarkable.  The examiner noted that the veteran's isolated 
hepatitis B core antibody is consistent with a prior 
hepatitis B infection without active infection at this time.  
The veteran also has hepatitis C antibodies by enzyme 
immunoassay with confirmation by hepatitis C RNA.  He was 
found to have genotype 3.  Hepatitis A antibodies were also 
documented, confirming immunity to hepatitis A.  The examiner 
opined that the veteran's 10 year history of intravenous drug 
use is the most likely cause of the veteran's hepatitis C 
infection.  The examiner further opined that the most likely 
etiology of the veteran's chronic liver disease is chronic 
hepatitis C with a prior history of alcohol abuse.  The 
examiner also noted a lack of risk factors for hepatitis B 
and C in service.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In the present case, the veteran contends that he is entitled 
to service connection for hepatitis, which he maintains was 
incurred from exposure to unsanitary conditions while he was 
serving on active duty in Alaska.  

Although the veteran did at one time suffer from hepatitis B 
and was in fact hospitalized for it in 1971, the medical 
evidence does not show that he currently has hepatitis B.  
Specifically, the December 2002 VA examination report states 
that with regard to hepatitis B there is no infection at the 
present time.  In addition, no current residuals of the 
infection were identified. 

With regard to hepatitis A, the same December 2002 VA 
examination report notes that the veteran has immunity to 
hepatitis A.  It does not state that the veteran presently 
suffers from hepatitis A or any complications therefrom.  The 
examiner also indicated that the veteran had no risk factor 
for hepatitis A or B in service.  Moreover, there is no other 
medical evidence of current disability from hepatitis A or B 
or of a nexus between hepatitis A or B and the veteran's 
military service.
 
The veteran does, however, currently suffer from hepatitis C 
with debilitating fatigue.  After reviewing the entire claims 
file and examining the veteran, the VA examiner opined that 
the most likely cause of the current hepatitis C is the 
veteran's of intravenous drug use subsequent to service.  
There is no other medical evidence in the claims file 
pertaining to the etiology of the veteran's current hepatitis 
C infection.  Importantly, there is no medical opinion in the 
entire claims file linking the hepatitis C to the veteran's 
active military service.

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for hepatitis is denied.



	                        
___________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



